Title: From Thomas Jefferson to the Senate, 17 October 1803
From: Jefferson, Thomas
To: Senate, the


          
            
              Gentlemen of the Senate
            
          
          In my message of this day to both houses of Congress, I explained the circumstances which had led to the conclusion of conventions with France, for the cession of the province of Louisiana to the United States.   those Conventions are now laid before you, with such communications relating to them as may assist in deciding whether you will advise and consent to their ratification. 
          The Ratification of the First Consul of France is in the hands of his Chargé des affaires here, to be exchanged for that of the United States, whensoever, before the 30th. instant, it shall be in readiness.
          
            
              Th: Jefferson
            
            Oct. 17. 1803.
          
        